Citation Nr: 0511072	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a heart attack, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which denied compensation under 38 U.SC.A. § 1151 for 
residuals of a heart attack, claimed as due to VA treatment.  
The veteran provided testimony at a personal hearing at the 
RO in July 2002.  In January 2005, he testified at a Board 
videoconference hearing.  


REMAND

The veteran contends, essentially, that if he had been 
prescribed nitroglycerin at the time of his discharge from a 
VA facility in January 2001, his heart attack in February 
2001 would have been prevented.  

The veteran reported that he was admitted to a VA hospital in 
January 2001 and that when he was discharged, he was not 
prescribed nitroglycerin.  He stated that subsequently, in 
February 2001, he was admitted to a VA hospital for chest 
pain and was found to have suffered a heart attack.  The 
veteran indicated that he received such treatment at the 
Little Rock, Arkansas VA Medical Center.  

The veteran was afforded a VA cardiovascular examination in 
October 2001.  It was noted that the claims file was 
reviewed.  The examiner discussed information from the 
veteran's hospitalizations at the Little Rock, Arkansas VA 
Medical Center.  Additionally, the RO has specifically 
referred to the veteran's complete VA Medical Center hospital 
file.  

The Board notes that the only VA treatment records in the 
veteran's claims file pertinent to his claim are a one-page 
treatment entry dated on January 24, 2001 and a one-page 
treatment entry dated on February 10, 2001.  There is no 
"hospital file" presently of record and some of the 
information referred to by the VA examiner (as noted above) 
is not indicated by the presently available January 2001 and 
February 2001 treatment entries.  The claims file clearly 
does not contain a complete set of records from the VA 
treatment in question.  

Given such factors, the Board must remand the case to obtain 
such records.  See Bell v. Derwinski, 2 Vet.App. 2 Vet. App. 
(1992).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of all the 
veteran's outpatient and inpatient 
treatment records (including any hospital 
file), dated from January 2001 to February 
2001, from the Little Rock, Arkansas VA 
Medical Center.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since February 2001 for heart problems, 
and the RO should then obtain copies of 
the related medical records.  

3.  Thereafter, the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of a heart attack, 
claimed as due to VA treatment.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




